Citation Nr: 1633656	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a burn scar of the right lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1978 to April 1981, and in the United States Coast Guard from October 1982 to August 1985. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran was scheduled to testify at a March 2014 Travel Board hearing; however, the Veterans Appeals Control and Locator System (VACOLS) indicates the Veteran cancelled his hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704 (2015).  

In May 2014, the Board remanded the claim for entitlement to an initial disability rating in excess of 10 percent for a burn scar of the right lower extremity for further evidentiary development.  The matter has been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2014, the Board remanded the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for a burn scar of the right lower extremity for a VA examination to assess the current severity of his disability.  In March 2015, the VA North Texas Healthcare System informed the RO that the Veteran failed to report for his scheduled examination in September 2014.  The Board notes that a Compensation and Pension Exam Inquiry shows that another VA scars examination was requested in January 2015.  However, there is nothing in the claims file regarding the status of this scheduled examination.  The notification letters pertaining to these scheduled VA scars examination(s) have not been associated with the record.  Moreover, in his communications with the RO and correspondence dated in May 2015, the Veteran indicated that he reported for his VA scar examination sometime in October 2014.  The Board observes that in October 2014, the Veteran had a VA examination for his service-connected paralysis of the external popliteal nerve of the bilateral lower extremities.

Although the RO found that the Veteran failed to report for his scheduled VA scars examination, it appears that there may have been some confusion on the Veteran's part regarding this examination, as he has indicated his belief that he already attended the examination in October 2014.  In light of the foregoing, the Board concludes that another VA scars examination should be scheduled, and if the Veteran does not report, a copy of the letter showing the Veteran was notified of the time, place, and date of the examination should be associated with the record.

While on remand, updated treatment records should be obtained.

Manlincon Issue

In a rating decision dated in November 2014, in pertinent part, the RO denied entitlement to TDIU.  That same month, the Veteran filed a Notice of Disagreement with respect to the denial of TDIU.  The Veteran has not been issued a Statement of the Case regarding this issue.  Therefore, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above-stated development has been 
	completed, schedule the Veteran for an appropriate 
	VA examination to determine the severity of his 
	service-connected burn scar of the right lower 
	extremity.  A copy of the letter showing the Veteran 
		was notified of the time, place, and date of the 
		examination should be associated with the record.  
		The claims folder, including a copy of this remand, 
		must be provided to the examiner for review in 
		connection with the examiner.  

      The examiner should perform any necessary tests or 
      studies.  The examiner is asked to fully describe the 
      current severity of the Veteran's burn scar of the right 
lower extremity, including all objective manifestations.

3.  The Veteran is to be notified that it is his responsibility 
	to report for the scheduled examination and to fully 
	cooperate in the development of the claim.  The 
	consequences for failure to report for a VA 
	examination without good cause may include denial of 
	the claim.  38 C.F.R. § 3.158, 3.655 (2015).

4.   A Statement of the Case should be issued for the claim
   of entitlement to TDIU.  The Veteran is advised that 
   the Board will only exercise appellate jurisdiction 
   over his claim if he perfects a timely appeal.

5.   Upon completion of the foregoing, readjudicate the 
	Veteran's claim.  If the benefit sought on appeal 
	remains denied, provide the Veteran and his 
	representative with a supplemental statement of the
   case and the opportunity to respond thereto.  
   Thereafter, the case should be returned to the Board 
   for further appellate consideration, if in order.
   
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




